CRAIG, J.
The plaintiff and respondent moved to dismiss the appeal in the instant case upon the ground that *122the same was not pursued in this court within the time prescribed by law.
Nothing more than the filing and serving of a notice of appeal appears to have been accomplished prior to expiration of the time for ordering a transcript. The motion to dismiss is not resisted, and since it falls squarely within the purview of General Motors Acceptance Corp. v. Holman, 63 Cal. App. 17 [217 Pac. 1086], said motion should be granted.
The appeal is dismissed.
Works, P. J., and Friclce, J., pro tern., concurred.